Exhibit 10.1

EXECUTION VERSION

TENTH AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

THIS TENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND
SECURITY AGREEMENT (this “Amendment”) is made and entered into effective
September 29, 2017 (the “Effective Date”), by and among FLOTEK INDUSTRIES, INC.,
a corporation organized under the laws of the State of Delaware (“Holdings”),
FLOTEK CHEMISTRY, LLC, a limited liability company organized under the laws of
the State of Oklahoma (“Flotek Chemistry”), CESI MANUFACTURING, LLC, a limited
liability company organized under the laws of the State of Oklahoma (“CESI
Manufacturing”), MATERIAL TRANSLOGISTICS, INC., a corporation organized under
the laws of the State of Texas (“MTI”), TELEDRIFT COMPANY, a corporation
organized under the laws of the State of Delaware (“Teledrift”), TURBECO, INC.,
a corporation organized under the laws of the State of Texas (“Turbeco”), USA
PETROVALVE, INC., a corporation organized under the laws of the State of Texas
(“USA Petrovalve”), FLORIDA CHEMICAL COMPANY, INC., a corporation organized
under the laws of the State of Delaware (“Florida Chemical”), SITELARK LLC, a
limited liability company organized under the laws of the State of Texas
(“Sitelark”), FLOTEK ECUADOR MANAGEMENT LLC, a limited liability company
organized under the laws of the State of Texas (“Ecuador Management”), FLOTEK
ECUADOR INVESTMENTS LLC, a limited liability company organized under the laws of
the State of Texas (“Ecuador Investments”), FLOTEK EXPORT, INC., a corporation
organized under the laws of the State of Texas (“Export”), ECLIPSE IOR SERVICES,
LLC, a limited liability company organized under the laws of the State of Texas
(“EOGA”), FRACMAX ANALYTICS, LLC, a limited liability company organized under
the laws of the State of Texas (“Fracmax”), FC PRO, LLC, a limited liability
company organized under the laws of the State of Delaware (“FC PRO”), FLOTEK
HYDRALIFT, INC., a corporation organized under the laws of the State of Texas
(“Hydralift”; and together with Holdings, Flotek Chemistry, CESI Manufacturing,
MTI, Teledrift, Turbeco, USA Petrovalve, Florida Chemical, Sitelark, Ecuador
Management, Ecuador Investments, Export, EOGA, Fracmax and FC PRO, collectively,
the “Borrowers” and each individually, a “Borrower”), the financial institutions
which are now or which hereafter become a party thereto (collectively, the
“Lenders” and each individually a “Lender”), and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as a Lender and as agent for Lenders (in such capacity, “Agent”).

PRELIMINARY STATEMENTS

A.    Borrowers, Lenders and Agent are parties to that certain Amended and
Restated Revolving Credit, Term Loan and Security Agreement dated May 10, 2013,
as amended by that certain First Amendment to Amended and Restated Revolving
Credit, Term Loan and Security Agreement, dated as of December 31, 2013, that
certain Second Amendment to Amended and Restated Revolving Credit, Term Loan and
Security Agreement, dated as of December 5, 2014, that certain Third Amendment
to Amended and Restated Revolving Credit, Term Loan and Security Agreement,
dated as of June 19, 2015, that certain Fourth Amendment to Amended and Restated
Revolving Credit, Term Loan and Security Agreement, dated as of July 21, 2015,
that certain Fifth Amendment to Amended and Restated Revolving Credit, Term Loan
and Security



--------------------------------------------------------------------------------

Agreement, dated as of March 31, 2016, that certain Sixth Amendment to Amended
and Restated Revolving Credit, Term Loan and Security Agreement, dated as of
November 2, 2016, that certain Seventh Amendment to Amended and Restated
Revolving Credit, Term Loan and Security Agreement and Sixth Amendment to
Amended and Restated Revolving Credit, Term Loan and Security Agreement,
effective as of March 31, 2017, that certain Eighth Amendment to Amended and
Restated Revolving Credit, Term Loan and Security Agreement, effective as of
June 7, 2017 and that certain Ninth Amendment to Amended and Restated Revolving
Credit, Term Loan and Security Agreement, dated as of July 1, 2017 (as it may be
further amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”); and

B.    Borrowers have requested that Agent and the Lenders make certain
amendments to the Credit Agreement; and

C.    Subject to the terms and conditions set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Agent and the Lenders are willing to make certain amendments to
the Credit Agreement, all as set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

1.01    Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

AMENDMENT

2.01    Amendments to Section 1.2 – Amended Definitions. Effective as of the
Effective Date, the definitions of “Maximum Loan Amount”, “Maximum Revolving
Advance Amount” and “Permitted Loans” set forth in Section 1.2 are hereby
deleted in their entirety and replaced with the following:

“Maximum Loan Amount” shall mean $75,000,000 plus any increases in accordance
with Section 2.24.

“Maximum Revolving Advance Amount” shall mean $75,000,000 plus any increases in
accordance with Section 2.24.

“Permitted Loans” shall mean (a) the extension of trade credit by a Borrower to
its Customer(s), in the Ordinary Course of Business in connection with a sale of
Inventory or rendition of services, in each case on open account terms;
(b) loans to employees in the Ordinary Course of Business not to exceed as to
all such loans the aggregate amount of $100,000 at any time outstanding;
(c) loans to Flotek Industries

 

2



--------------------------------------------------------------------------------

Holding Limited, Flotek Industries UK Limited, Flotek Technologies ULC, Flotek
Chemical Ecuador CIA LTDA, Petrovalve International, Inc. or Flotek Industries,
FZE in an aggregate amount not to exceed $5,000,000 in any fiscal year;
provided, however: (i) any such loan to Flotek Industries UK Limited is
evidenced by an intercompany promissory note in form and substance acceptable to
Agent in its Permitted Discretion (the “Intercompany Note”); (ii) Flotek
Industries UK Limited, simultaneously with the making of such Intercompany Note,
grants Holdings a Lien to secure its obligations under the Intercompany Note
pursuant to a security agreement or similar document in form and substance
acceptable to Agent in its Permitted Discretion (the “Intercompany Security
Agreement”); (iii) Holdings perfects each Lien granted under the Intercompany
Security Agreement; and (iv) Holdings assigns pursuant to an assignment
agreement in form and substance satisfactory to Agent in its Permitted
Discretion to Agent for the benefit of itself and the Lenders, the Intercompany
Note, the Intercompany Security Agreement and each Lien granted pursuant to the
Intercompany Security Agreement, including all recording and filing instruments
evidencing any such Lien; (d) loans by Flotek Industries Holding Limited, Flotek
Industries UK Limited and/or Flotek Technologies ULC to fund the Omani
Investment; (e) loans by Holdings to CoilChem Water Technologies, LLC, not to
exceed a maximum aggregate amount of $400,000 and so long as collaterally
assigned to Agent for the benefit of the Secured Parties, acceptable to Agent in
its Permitted Discretion; (f) loans by Holdings to Resurgence Resources Group,
LLC, not to exceed a maximum aggregate amount of $1,000,000 and so long as
collaterally assigned to Agent for the benefit of the Secured Parties,
acceptable to Agent in its Permitted Discretion; (g) loans to Credit Parties to
the extent permitted by clause (e) of the definition of Permitted Indebtedness
and (h) loans to Persons (other than any Subsidiary or other Affiliate of any
Borrower) not to exceed an aggregate maximum amount of $2,500,000, less amounts
outstanding due to the operation of clauses (e) and (f) above, and provided that
before and after giving effect to the making of any such individual loan,
Borrowers have Undrawn Availability of at least $15,000,000.

2.02    Amendment to Section 1.2 – Deleted Definitions. Effective as of the
Effective Date, the definition of “Availability Block” set forth in Section 1.2
is hereby deleted in its entirety.

2.03    Amendment to Section 1.2 – New Definitions. Effective as of the
Effective Date, the following new definitions of “Tenth Amendment” and “Tenth
Amendment Effective Date” shall be added to Section 1.2 in the proper alphabetic
order:

“Tenth Amendment” shall mean that certain Tenth Amendment to Amended and
Restated Revolving Credit, Term Loan and Security Agreement dated as of the
Tenth Amendment Effective Date, by and among, Borrowers, Agent and Lender.

“Tenth Amendment Effective Date” shall mean September 29, 2017.

 

3



--------------------------------------------------------------------------------

2.04    Amendment to Section 2.1(a). Effective as of the Effective Date,
Section 2.1(a) is hereby amended and restated in its entirety to read as
follows:

(a)    Amount of Revolving Advances. Subject to the terms and conditions set
forth in this Agreement specifically including Section 2.1(b), each Lender,
severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Lender’s Revolving
Commitment Percentage of the lesser of (x) the Maximum Revolving Advance Amount,
less the outstanding amount of Swing Loans, less the aggregate Maximum Undrawn
Amount of all outstanding Letters of Credit or (y) an amount equal to the sum
of:

(i)    the sum of (a) up to 85%, subject to the provisions to Section 2.1(b)
hereof (the “Receivables Advance Rate”), of Eligible Receivables, other than
Eligible Insured Foreign Receivables, plus (b) the lesser of (x) up to the
Receivables Advance Rate times Eligible Insured Foreign Receivables and (y)
$10,000,000, plus

(ii)    up to the lesser of (A) seventy-percent (70%), subject to the provisions
to Section 2.1(b) hereof, of the Eligible Inventory, (B) eighty-five percent
(85%), subject to the provisions to Section 2.1(b) hereof, of the value
percentage of the appraised net orderly liquidation value of Eligible Inventory
(as evidenced by an Inventory appraisal satisfactory to Agent in its sole
discretion exercised in good faith) and (C) $52,000,000 in the aggregate at any
one time (“Inventory Advance Rate” and together with the Receivables Advance
Rate, collectively, the “Advance Rates”), minus

(iii)    the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus

(iv)    such reserves as Agent may deem proper and necessary in the exercise of
its Permitted Discretion from time to time.

The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii) minus (y)
Section 2.1(a)(y)(iv) at any time and from time to time shall be referred to as
the “Formula Amount”. Subject to the provisions of Section 2.1(b), the Formula
Amount applicable at any time shall be calculated as set forth in the Borrowing
Base Certificate delivered pursuant to Section 9.2 and approved by Agent in its
sole discretion. The Revolving Advances shall be evidenced by one or more
secured promissory notes, substantially in the form attached hereto as Exhibit
2.1(a) (as the same may be amended, amended and restated, renewed, replaced,
supplemented and/or otherwise modified from time to time, collectively, the
“Revolving Credit Note”).

2.05    Amendment to Section 2.24(a)(iv). Effective as of the Effective Date,
Section 2.24(a)(iv) is hereby deleted in its entirety and replaced with the
following:

(iv)    After giving effect to such increase, the Maximum Revolving Advance
Amount shall not exceed $90,000,000;

2.06    Amendment to Section 6.5(b). Effective as of the Effective Date,
Section 6.5(b) is hereby deleted in its entirety and replaced with the
following:

(b)    Leverage Ratio. Cause to be maintained, a ratio of Funded Debt to
Adjusted EBITDA, of not greater than: (i) 5.0 to 1.00, measured as of
September 30,

 

4



--------------------------------------------------------------------------------

2017, for the three (3) fiscal quarter period then ending; (ii) 4.50 to 1.00,
measured as of December 31, 2017, for the four (4) fiscal quarter period then
ending; (iii) 4.00 to 1.00, measured as of March 31, 2018 for the four
(4) fiscal quarter period then ending; (iv) 3.50 to 1.00, measured as of
June 30, 2018, for the four (4) fiscal quarter period then ending; and (v) 3.00
to 1.00, measured as of September 30, 2018 and as of the last day of each fiscal
quarter thereafter, in each case, for the four (4) fiscal quarter period then
ending; provided, that (i) for the two (2) fiscal quarter period ending June 30,
2017, Adjusted EBITDA shall be multiplied by 2 and (ii) for the three (3) fiscal
quarter period ending September 30, 2017, Adjusted EBITDA shall be multiplied by
4/3.

2.07    Amendment to Section 6.5(d). Effective as of the Effective Date,
Section 6.5(d) is hereby deleted in its entirety and replaced with the
following:

(d)    [Reserved].

2.08    Amended to Section 7.6. Effective as of the Effective Date, Section 7.6
is hereby deleted in its entirety and replaced with the following:

7.6.    Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in: (x) fiscal year 2017 in an aggregate
amount in excess of (i) $15,000,000, if Undrawn Availability is less than
$15,000,000 (measured at month-end for the month in which such Capital
Expenditure occurred and again at fiscal year-end), or (ii) $20,000,000, if
Undrawn Availability is greater than or equal to $15,000,000 (measured at
month-end for the month in which such Capital Expenditure occurred and again at
fiscal year-end); and (y) fiscal year 2018 and each fiscal year thereafter in an
aggregate amount in excess of (i) $20,000,000, if Undrawn Availability is less
than $15,000,000 (measured at month-end for the month in which such Capital
Expenditure occurred and again at fiscal year-end), or (ii) $26,000,000, if
Undrawn Availability is greater than or equal to $15,000,000 (measured at
month-end for the month in which such Capital Expenditure occurred and again at
fiscal year-end). For purposes of this Section 7.6, the amount of “lost in hole”
revenue of Borrowers shall be subtracted from the amounts deemed or paid for
Capital Expenditures.

2.09    Amended to Section 7.7. Effective as of the Effective Date, Section 7.7
is hereby deleted in its entirety and replaced with the following:

7.7.    Dividends. Declare, pay or make any dividend or distribution on any
shares of the common stock or preferred stock of any Borrower that is a
corporation (other than dividends or distributions payable in its stock, or
split-ups or reclassifications of its stock) or apply any of its funds, property
or assets to the purchase, redemption or other retirement of any common or
preferred stock, or of any options to purchase or acquire any such shares of
common or preferred stock of any Borrower that is a corporation, other than
dividends paid to another Borrower; provided that Holdings may repurchase or
redeem up to $35,000,000 in shares of the issued common stock or preferred stock
of Holdings so long as immediately prior to and after giving effect to any such
repurchase or redemption of (x) up to and including $25,000,000 in shares of the
issued common stock or preferred stock of Holdings, (i) no Default or Event of
Default

 

5



--------------------------------------------------------------------------------

shall have occurred or result therefrom, (ii) Borrowers’ pro forma Undrawn
Availability shall be greater than $10,000,000 based on the month-end Borrowing
Base Certificate delivered by Borrowers to Agent for the month most recently
ended and (iii) immediately prior to or simultaneously with such repurchase or
redemption, Borrowers shall deliver a certificate signed by an authorized
officer of Borrowers certifying that the matters in clauses (x)(i) and (x)(ii)
above have been satisfied and (y) greater than $25,000,000 up to and including
$35,000,000 in shares of the issued common stock or preferred stock of Holdings
(i) no Default or Event of Default shall have occurred or result therefrom,
(ii) Borrowers’ pro forma Undrawn Availability shall be greater than $20,000,000
based on the month-end Borrowing Base Certificate delivered by Borrowers to
Agent for the month most recently ended and (iii) immediately prior to or
simultaneously with such repurchase or redemption, Borrowers shall deliver a
certificate signed by an authorized officer of Borrowers certifying that the
matters in clauses (y)(i) and (y)(ii) above have been satisfied.

2.10    Amendment to Section 13.1. Effective as of the Effective Date,
Section 13.1 is hereby deleted in its entirety and replaced with the following:

13.1    Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until May 10, 2022 (the “Term”) unless sooner
terminated as herein provided.

ARTICLE III

CONDITIONS PRECEDENT

3.01    Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Agent:

(a)    Agent shall have received the following documents or items, each in form
and substance satisfactory to Agent and its legal counsel:

(i)    this Amendment duly executed by each Borrower;

(ii)    the Fifth Amended and Restated Revolving Credit Note (“5th A&R Note”);

(iii)    $380,000 amendment fee, which shall be fully earned and nonrefundable
as of the date hereof, which fee shall be distributed ratably amongst the
Lenders;

(iv)    the Second A&R Fee Letter executed by each Borrower (“Second A&R Fee
Letter”);

 

6



--------------------------------------------------------------------------------

(v)    the executed legal opinion of Doherty & Doherty LLP in form and substance
satisfactory to Agent, which opinion shall cover such matters incident to the
transactions contemplated by this Amendment, the 5th A&R Note, the Second A&R
Fee Letter, the Other Documents and related agreements as Agent may reasonably
require and Borrowers hereby authorize and direct such counsel to deliver such
opinions to Agent and Lenders;

(vi)    all other documents Agent may reasonably request with respect to any
matter relevant to this Amendment or the transactions contemplated hereby; and

(vii)    all other fees, costs and expenses owed to or incurred by Agent and
Lenders arising in connection with the Credit Agreement, the Other Documents, or
this Amendment.

(b)    The representations and warranties contained herein and in the Credit
Agreement and the Other Documents, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof; and

(c)    No Default or Event of Default shall have occurred and be continuing.

3.02    Conditions Subsequent. The effectiveness of this Amendment shall also be
subject to the Borrowers’ delivery to Lender of the following items on or before
the applicable date set forth below:

(a)    within fifteen (15) days after the Effective Date, or within such longer
period as the Agent may agree at its sole option, executed legal opinion of
Phillips Murrah P.C., as required by Agent, in form and substance reasonably
satisfactory to Agent which shall cover such matters incident to the
transactions contemplated by this Amendment, the 5th A&R Note, the Second A&R
Fee Letter, the Other Documents and related agreements as Agent may reasonably
require and Borrowers hereby authorize and direct such counsel to deliver such
opinions to Agent and Lenders.

3.03    No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by Agent or any Lender of any covenant or provision of the Credit
Agreement (as amended hereby), the Other Documents, this Amendment, or of any
other contract or instrument between any Borrower and Agent or any Lender, and
the failure of Agent or any Lender at any time or times hereafter to require
strict performance by any Borrower of any provision thereof shall not waive,
affect or diminish any right of Agent to thereafter demand strict compliance
therewith. Agent and each Lender hereby reserve all rights granted under the
Credit Agreement, the Other Documents, this Amendment and any other contract or
instrument between any Borrower, Lenders and Agent.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

RATIFICATIONS, REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

4.01    Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the Other Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the Other Documents are ratified and confirmed and shall continue
in full force and effect. Each Borrower hereby agrees that all liens and
security interest securing payment of the Obligations under the Credit Agreement
are hereby collectively renewed, ratified and brought forward as security for
the payment and performance of the Obligations. Each Borrower and Agent agree
that the Credit Agreement and the Other Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.

4.02    Representations and Warranties with respect to Other Documents. Each
Borrower hereby represents and warrants to Agent that (a) the execution,
delivery and performance of this Amendment and any and all Other Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of each Borrower and will not violate the
Articles or Certificate of Incorporation or By-Laws or the Certificate of
Formation or Operating Agreement of any Borrower; (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and the Other
Documents are true and correct on and as of the date hereof and on and as of the
date of execution hereof as though made on and as of each such date; (c) no
Default or Event of Default under the Credit Agreement, as amended hereby, has
occurred and is continuing, unless such Default or Event of Default has been
specifically waived in writing by Agent; and (d) each Borrower is in full
compliance with all covenants and agreements contained in the Credit Agreement
and the Other Documents, as amended hereby.

ARTICLE V

MISCELLANEOUS PROVISIONS

5.01    Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Other
Documents, and no investigation by Agent or any closing shall affect the
representations and warranties or the right of Agent to rely upon them.

5.02    Reference to Credit Agreement. Each of the Credit Agreement and the
Other Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.

5.03    Expenses of Agent. Each Borrower jointly and severally agrees to pay on
demand all reasonable costs and expenses incurred by Agent in connection with
any and all amendments, modifications, and supplements to the Other Documents,
including, without limitation, the costs and fees of Agent’s legal counsel, and
all costs and expenses incurred by Agent in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
Other Documents, including, without, limitation, the costs and fees of Agent’s
legal counsel.

 

8



--------------------------------------------------------------------------------

5.04    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

5.05    Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Agent, Lenders and each Borrower and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.

5.06    Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

5.07    Effect of Waiver. No consent or waiver, express or implied, by Lenders
or Agent to or for any breach of or deviation from any covenant or condition by
any Borrower shall be deemed a consent to or waiver of any other breach of the
same or any other covenant, condition or duty.

5.08    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

5.09    Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

5.10    Final Agreement. THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWERS AND AGENT.

5.11    Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF CREDIT FROM AGENT AND LENDERS TO
SUCH BORROWER

 

9



--------------------------------------------------------------------------------

UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM LENDERS AND AGENT. EACH BORROWER HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDERS, AGENT, THEIR
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH SUCH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST LENDERS AND
AGENT, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY,
AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOANS OR
EXTENSIONS OF CREDIT FROM LENDERS AND AGENT TO SUCH BORROWER UNDER THE CREDIT
AGREEMENT OR THE OTHER DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING
FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF
THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES
UNDER THE CREDIT AGREEMENT OR OTHER DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION
OF THIS AMENDMENT.

5.12    Guarantors Consent, Ratification and Release. Each of the undersigned
Guarantors hereby consents to the terms of this Amendment, confirms and ratifies
the terms of that certain Guaranty dated as of May 10, 2013 (the “FTK Guaranty”)
executed by each of the undersigned in favor of Agent and the other Lenders.
Each of the undersigned Guarantors acknowledges that its Guaranty is in full
force and effect and ratifies the same, acknowledges that such undersigned has
no defense, counterclaim, set-off or any other claim to diminish such
undersigned’s liability under such documents, that such undersigned’s consent is
not required to the effectiveness of the within and foregoing Amendment, and
that no consent by any such undersigned is required for the effectiveness of any
future amendment, modification, forbearance or other action with respect to the
Obligations, the Collateral, or any of the Other Documents. EACH OF THE
UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT AND THIS CONSENT ARE EXECUTED, WHICH EACH SUCH UNDERSIGNED MAY NOW OR
HEREAFTER HAVE AGAINST AGENT, DOCUMENTATION AGENT OR ANY LENDER, THEIR
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY

 

10



--------------------------------------------------------------------------------

CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE REVOLVING CREDIT AND SECURITY AGREEMENT, AS AMENDED BY THIS
AMENDMENT, OR THE OTHER DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT AND THIS CONSENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Effective Date.

 

BORROWERS:   FLOTEK INDUSTRIES, INC., a Delaware corporation   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President   FLOTEK CHEMISTRY, LLC an
Oklahoma limited liability company   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO   CESI MANUFACTURING, LLC, an Oklahoma
limited liability company   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO   MATERIAL TRANSLOGISTICS, INC., a Texas
corporation   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President   TELEDRIFT COMPANY, a
Delaware corporation   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President



--------------------------------------------------------------------------------

TURBECO, INC., a Texas corporation By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO and President USA PETROVALVE, INC., a Texas
corporation By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO and President FLORIDA CHEMICAL COMPANY, INC.,
a Delaware corporation By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO and President SITELARK LLC, a Texas limited
liability company By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO FLOTEK ECUADOR MANAGEMENT LLC, a Texas
limited liability company By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO and President FLOTEK ECUADOR INVESTMENTS LLC,
a Texas limited liability company By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO and President



--------------------------------------------------------------------------------

FLOTEK EXPORT, INC., a Texas corporation By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO and President FLOTEK HYDRALIFT, INC., a Texas
corporation By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO and President FRACMAX ANALYTICS, LLC, a Texas
limited liability company By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO and President FC PRO, LLC, a Delaware limited
liability company By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO ECLIPSE IOR SERVICES, LLC, a Texas limited
liability company By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO



--------------------------------------------------------------------------------

GUARANTORS:   FLOTEK PAYMASTER, INC.   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President   FLOTEK INTERNATIONAL,
INC.   By:  

/s/ John Chisholm

  Name:   John Chisholm   Title:   CEO and President



--------------------------------------------------------------------------------

AGENT: PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Anita Puligandla

Name:   Anita Puligandla Title:   Vice President

PNC Bank, National Association

2100 Ross Avenue, Suite 1850

Dallas, Texas 75201 Attention:         Relationship Manager (Flotek) Telephone:
        (214) 871-1256 Facsimile:         (214) 871-2015 Revolving Commitment
Percentage: 100% Revolving Commitment Amount $75,000,000